DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12, and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that the amended limitation is not identical in scope with the cancelled claims 11, therefore a final rejection is necessitated by the amended limitation. 
The examiner further notes that the interpretation of the amended limitation “an event which causes channel characteristics not to be maintained across the repeated transmission” is based in light of the specification, particularly 
[0147] Here, as an example, the plurality of time domain resource sets may be configured for transmission of a DMRS bundle. Resources configured as a DMRS bundle may be configured to have the same channel characteristics or be included within a specific range. The channel characteristics may be some or all of a transmission/reception spatial filter, indices of the spatial filters (e.g., an SRS resource indicator (SRI)), a holding time of a TA command, transmit power, a Doppler effect, and a coherence time. (emphasis underlined)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over PARK; Sungjin et al.US PGPUB 20200383105 A1, in view of AKKARAKARAN, S et al. CN 114630410 A. 
Regarding claim 1. PARK teaches A method for an uplink transmission performed by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving repeated transmission configuration information, wherein the repeated transmission configuration information is information for configuring repeated transmission for a physical uplink channel to the UE, ([0010] “to receive, from a base station, PUCCH configuration information including a number of slots for repetition of a PUCCH transmission and a length of a subslot for a PUCCH,”) 
wherein the repeated transmission configuration information informs a plurality of time domain resource sets in which the repeated transmission is performed, (Id.  “PUCCH configuration information including a number of slots for repetition of a PUCCH transmission and a length of a subslot for a PUCCH) and 
based on that a specific resource is included in a specific time domain resource set included in the plurality of time domain resource sets, (Fig. 6A, see [0172-0175], e.g. [0173] “in reference numeral 620 of FIG. 6A, a starting symbol index scheduled by the base station to support PUCCH repetitive transmissions 630 and 632 is 9, and a symbol length is 9. Therefore, a first PUCCH resource 630 transmission may have a length of 4 symbols in slots 622 and 624 preceding a slot boundary, and a second PUCCH resource 632 transmission may have a length of 2 symbols except for a downlink symbol 634 having a length of 3 symbols in slot 626 subsequent to the slot boundary.”) 
performing a transmission for the physical uplink channel within an actual time domain resource set included in the specific time domain resource set, (Fig. 5A, step S530, see also Fig. 6A as cited in [0173])
	Park does not teach 
wherein, based on the specific resource being a resource in which an event which causes channel characteristics not to be maintained across the repeated transmission, the UE performs the transmission for the physical uplink channel within the actual time domain resource set which starts after the event.
However, AKKARAKARAN teaches
wherein, based on the specific resource being a resource in which an event which causes channel characteristics not to be maintained across the repeated transmission, (page 9/22, second full paragraph “the UE 115 may receive an indication of the second transmit power in a TPC command included in the DCI received from the base station105. In some examples, DCI for configuring transmission power for repeated transmission of control information may have a dedicated format (e.g., one of DCI formats3, 3A, 6-0A, or 6-1A). Further, the transmit power configuration (e.g., transmit power offset) may include an indication that information in the DCI is applicable to a transmit offset repeated transmission of control information)  
the UE performs the transmission for the physical uplink channel within the actual time domain resource set which starts after the event.  (Ibid. “a TPC command included in DCI received in a particular slot may apply to a PUCCH transmission in a subsequent slot, which may or may not include a PUCCH transmission triggered by the DCI.”)
in order to improve transmit power control in NR system esp. repeated transmission of control information in URLLC and eMMB. (page 3/22, last paragraph, “conventional techniques for power control maynot be suitable for wireless devices that communicate using the additional features supported by NR systems.”) 
Park and Akkarakaran are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Park with the technique of power control in Akkarakaran in order to improve transmit power control in NR system esp. repeated transmission of control information in URLLC and eMMB.

Regarding claim 2. Park and Akkarakaran teaches The method of claim 1, and Park teaches wherein each of the plurality of time domain resource sets is repeatedly configured in a time domain ([0143] the terminal starts from a third symbol with respect to sub-slots 589, 591, and 593 having a symbol length of 7, and determines to perform PUCCH repetitive transmission having a length of 5.)  based on the repeated transmission configuration information (0143] It may be possible that a sub-slot-related configuration is performed in a cell unit, in a CC unit, in a BWP unit, in a DCI format unit, in a CORESET unit, in a search space unit, or in an RNTI unit.).

Regarding claim 12. Park and Akkarakaran teaches The method of claim 1, and Park teaches  wherein the physical uplink channel is at least one of a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH). (abstract “physical uplink control channel (PUCCH) configuration information including a number of slots for repetition of a PUCCH transmission and a length of a subslot for a PUCCH,”) 


Regarding claim 15. Park and Akkarakaran teaches An apparatus in which a user equipment (UE) includes: one or more memories configured to store instructions; (Park [0034] These computer program instructions may also be stored in a computer usable or computer-readable memory)  one or more transceivers; (Park Fig. 11, 1100 and 1104) and one or more processors (Park Fig. 11, 1102) configured to connect the one or more memories to the one or more transceivers, wherein the one or more processors execute the instructions to perform the method in claim 1.  It is rejected for the same reasons. 

Regarding claim 16. Park and Akkarakaran teaches An apparatus configured to control a user equipment (UE), the apparatus comprising: one or more processors; (Park Fig. 11, 1102) and one or more memories connected to be operable by the one or more processors and configured to store instructions, (Park [0034] These computer program instructions may also be stored in a computer usable or computer-readable memory) wherein the one or more processor execute the instructions to perform the method in claim 1.  It is rejected for the same reasons. 

Claims 3-9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Akkarakaran as applied to claim 1 above, and further in view of PARK; Sungjin et al. US PGPUB 20220104138 A1 (hereinafter PARK-2022)

Regarding claim 3. Park and Akkarakaran teaches The method of claim 1, but they does not teach wherein the plurality of time domain resource sets are configured for transmission of a demodulation resource symbol (DMRS) bundle.
	However, Park-2022 teaches
wherein the plurality of time domain resource sets are configured for transmission of a demodulation resource symbol (DMRS) bundle. ([0302] A bundling (DMRS time domain bundling) technology between DMRSs of PUSCH and PUCCH that are repetitively transmitted, in terms of a time domain, may be useful to increase coverage.)  in order to increase system coverage.  
Park and Park-2022 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Park with the technique of DMRS bundling in Park-2022 in order to increase system coverage. .

Regarding claim 4. Park and Akkarakaran teaches The method of claim 3, Park does not teach  wherein a resource configured as the DMRS bundle is configured to have the same channel characteristics or to be included in a specific range.  
However, Park-2022 teaches 
wherein a resource configured as the DMRS bundle is configured to have the same channel characteristics or to be included in a specific range.  ([0302] identifying whether a demodulation reference signal (DMRS) time domain bundling information is included in a radio resource control (RRC) message received from a base station; determining whether to transmit at least one PUSCH with a same transmission power for at least one transmission time domain window,) in order to increase BS coverage (Ibid. “BS estimates a channel by bundling DMRSs with each of PUSCH and PUCCH being repetitively transmitted and then transmits data may increase BS coverage.”)
Park and Park-2022 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Park with the technique of DMRS bundling in order to increase BS coverage. 

Regarding claim 5. Park and Akkarakaran teaches The method of claim 4, wherein the channel characteristics include some or all of a transmission/reception spatial filter, indices of the spatial filters, a holding time of a TA command, transmit power, a Doppler effect, and a coherence time. ([0302] identifying whether a demodulation reference signal (DMRS) time domain bundling information is included in a radio resource control (RRC) message received from a base station; determining whether to transmit at least one PUSCH with a same transmission power for at least one transmission time domain window)
in order to increase BS coverage (Ibid. “BS estimates a channel by bundling DMRSs with each of PUSCH and PUCCH being repetitively transmitted and then transmits data may increase BS coverage.”)
Park and Park-2022 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Park with the technique of DMRS bundling in Park-2022 in order to increase system coverage. .

Regarding claim 6. Park and Akkarakaran teaches The method of claim 1, Park does not teach 
wherein the actual time domain resource set is configured from a resource immediately after the specific resource in the time domain.
However, Park-2022 teaches 
wherein the actual time domain resource set is configured from a resource immediately after the specific resource in the time domain. ([0311] As an example of the PUSCH repetition transmission type A in FIG. 20, in a situation of repetition transmission of PUSCH i, PUSCH i+1, PUSCH i+2, and PUSCH i+3, when an upper signal associated with DMRS time domain bundling is configured or DMRS time domain bundling is indicated by an L1 signal,) 
in order to increase BS coverage (Ibid. “BS estimates a channel by bundling DMRSs with each of PUSCH and PUCCH being repetitively transmitted and then transmits data may increase BS coverage.”)
Park and Park-2022 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Park with the technique of DMRS bundling in Park-2022 in order to increase system coverage. .

Regarding claim 7. Park and Akkarakaran teaches The method of claim 1, Park does not teach 
wherein the actual time domain resource set is terminated at one of a last resource configured as the specific time domain resource set or a previous resource of another specific resource among resources configured as the specific time domain resource set in the time domain.
	However, Park-2022 teaches 
wherein the actual time domain resource set is terminated at one of a last resource configured as the specific time domain resource set or a previous resource of another specific resource among resources configured as the specific time domain resource set in the time domain. ([0316] PUSCH k may be a scheduled PUSCH, and an offset value of the PUSCH k may be a last symbol of PDCCH to which DCI for scheduling the PUSCH k belongs.) 
in order to increase BS coverage (Ibid. “BS estimates a channel by bundling DMRSs with each of PUSCH and PUCCH being repetitively transmitted and then transmits data may increase BS coverage.”)
Park and Park-2022 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Park with the technique of DMRS bundling in Park-2022 in order to increase system coverage. .

Regarding claim 8. Park and Akkarakaran teaches The method of claim 1, Park does not teach wherein the channel characteristics of the DMRS bundle transmitted in the plurality of time domain resource sets are the same for resources included in the plurality of resource domain sets or included in a specific range.
However, Park-2022 teaches 
wherein the channel characteristics of the DMRS bundle transmitted in the plurality of time domain resource sets are the same for resources included in the plurality of resource domain sets or included in a specific range. ([0302] identifying whether a demodulation reference signal (DMRS) time domain bundling information is included in a radio resource control (RRC) message received from a base station; determining whether to transmit at least one PUSCH with a same transmission power for at least one transmission time domain window,) in order to increase BS coverage (Ibid. “BS estimates a channel by bundling DMRSs with each of PUSCH and PUCCH being repetitively transmitted and then transmits data may increase BS coverage.”)
Park and Park-2022 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Park with the technique of DMRS bundling in order to increase BS coverage. 

Regarding claim 9. Park and Akkarakaran teaches The method of claim 8, Park does not teach wherein the channel characteristics of the DMRS bundle are the same for resources included in the plurality of resource domain sets and the actual time domain resource set or included in a specific range.
However, Park-2022 teaches 
wherein the channel characteristics of the DMRS bundle are the same for resources included in the plurality of resource domain sets and the actual time domain resource set or included in a specific range. ([0302] identifying whether a demodulation reference signal (DMRS) time domain bundling information is included in a radio resource control (RRC) message received from a base station; determining whether to transmit at least one PUSCH with a same transmission power for at least one transmission time domain window,) in order to increase BS coverage (Ibid. “BS estimates a channel by bundling DMRSs with each of PUSCH and PUCCH being repetitively transmitted and then transmits data may increase BS coverage.”)
Park and Park-2022 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Park with the technique of DMRS bundling in order to increase BS coverage. 


Regarding claim 17, Park and Akkarakaran teaches The method of claim 1, but they don’t teach wherein, based on that the UE receives a group common transmission power control (TPC) command within the specific time domain resource set, the UE performs an uplink power control based on the group common TPC command after the specific time domain resource set is terminated.
However, Park-2022 teaches 
wherein, based on that the UE receives a group common transmission power control (TPC) command [0115] In operation 420, the UE may obtain, from a TPC command field of UE-specific DCI (or group-common DCI) received from SCell, resource information of a PUCCH to be transmitted to PCell.) within the specific time domain resource set, (([0113] [0113] The UE may receive, in a particular subframe (e.g., an n-th subframe), one or more DCIs,) 
the UE performs an uplink power control based on the group common TPC command ([0119] In operation 450, the UE may transmit the PUCCH, based on the determined transmission power of the PUCCH. In more detail, in operation 440, the UE may transmit the PUCCH in an i-th subframe by using the configured P.sub.PUCCH(i).)   after the specific time domain resource set is terminated.   (see above citation, i-th subframe is after n-th subframe see also 
[0125] In operation 600, the UE may receive, in a (n−k)-th subframe, one or more DCIs from one or more cells. In an embodiment of the disclosure, the UE may transmit a PUCCH to PCell, in an n-th subframe.) 
	In order to decrease interference to an adjacent cell and to increase reception reliability of information ([0079] by performing uplink (UL) transmission power control by using a transmission power control parameter transmitted via a downlink (DL) control channel. ([0009]
	Park and Park-2022 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Park with the technique of power control in Park 2022 in order to decrease interference to an adjacent cell and to increase reception reliability of information.

Regarding claim 18. Park and Akkarakaran and Park-2022 teaches The UE of claim 15 performing the method in claim 17.  It is rejected for the same reasons. 

Regarding claim 19. Park and Akkarakaran and Park-2022 teaches The apparatus of claim 16 performing the method in claim 17.  It is rejected for the same reasons. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         
/KHALED M KASSIM/               Primary Examiner, Art Unit 2468